Citation Nr: 1136273	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-27 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left wrist degenerative joint disease.

2.  Entitlement to service connection for left wrist degenerative joint disease.

3.  Entitlement to service connection for residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1973.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).    

The Veteran testified at a June 2011 Travel Board hearing; the hearing transcript has been associated with the claims file.  

The issues of entitlement to service connection for left wrist degenerative joint disease and residuals of a left hand injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2006 rating decision, the RO denied service connection for left wrist degenerative joint disease.

2.  Evidence received since the February 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left wrist degenerative joint disease.




CONCLUSIONS OF LAW

1. The February 2006 rating decision which denied service connection for left wrist degenerative joint disease is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. The evidence received subsequent to the February 2006 decision is new and material; the claim for service connection for left wrist degenerative joint disease is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA has met its duty to notify and assist the Veteran in this case.  In a January 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The January 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by presenting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2010); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  The January 2007 VCAA notice letter provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection.

The Veteran's service treatment records, service personnel records, VA treatment records, VA examinations, lay statements, and a Board hearing transcript have been associated with the claims file.  The Board notes that although the Veteran was afforded a VA examination in June 2007, the VA examiner did not specifically address the Veteran's claimed left wrist condition.  38 C.F.R. § 3.159(c)(4) (2010).  Nonetheless, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The RO previously considered and denied the Veteran's claim for service connection for left wrist degenerative joint disease in an unappealed February 2006 rating decision.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The Board notes that 38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2010).

In September 2005, the Veteran submitted relevant service personnel records which show that in April 1967, the Veteran was permanently disqualified from duties requiring heavy lifting or full strength of grip in the left hand, the Veteran's dominant hand.  This document, however, was associated with the claims file prior to the initial February 2006 denial of service connection for left wrist degenerative joint disease.  Subsequent to the February 2006 rating decision, the RO associated the remainder of the Veteran's service personnel records with the claims file; however, other than the document already of record, these personnel records were not relevant to the Veteran's claim.  The Board finds, therefore, that the provisions of 38 C.F.R. § 3.156(c) are not for application.  

The last final rating decision was in February 2006.  In that decision, the RO denied the Veteran's initial claim for service connection because there was no evidence of a chronic wrist condition in service or of arthritis, and no evidence that current arthritis of the wrist was medically linked to active duty service.  The RO noted that service treatment records did not show any complaints or treatment for the left wrist, and the Veteran's DA Form 20 did not indicate that the wrist was involved in restricted duty.   Thus, the Board finds that new and material evidence in this case must establish that the Veteran's sustained a chronic injury to the left wrist in service, or that the Veteran's current left wrist degenerative joint disease was incurred or aggravated in service.

Evidence received subsequent to the February 2006 rating decision in relation to the Veteran's left wrist claim includes: (1) VA treatment records dated from 2006 to 2009; (2) A June 2007 VA examination of the left hand; (3) a June 2011 Board hearing transcript; and (4) lay statements from the Veteran.  This evidence is new in that it has not previously been received or presented.

The Board finds that the new evidence submitted is material.  During his Board hearing, the Veteran described in detail the injury to his left wrist which occurred at the same time as a more severe injury to the left ring finger in service.  He reported that he was seen, thereafter, at the Fitzsimmons Army Hospital for treatment.  He reported that his wrist started bothering him more 10 to 12 years prior to the time of his Board hearing.  His lay statements and hearing testimony attest to the occurrence of an injury to the left wrist in service and to chronic left wrist symptomatology after service.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim. 

Accordingly, the Veteran's claim of entitlement to service connection for left wrist degenerative joint disease is reopened; however, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

The claim of entitlement to service connection for left wrist degenerative joint disease is reopened, and to this extent only, the appeal is granted.





REMAND

Left Wrist Degenerative Joint Disease 

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002). In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.

The Veteran has reported that he was treated for various injuries, to include a left wrist injury, at the Fitzsimmons Army Hospital in 1968.  In other statements, he identified the injury as occurring in 1967.  A search for clinical records from the Fitzsimmons Army Hospital for the year 1968 was conducted; however, no clinical records for the Veteran were located.  The Board notes, however, that service personnel records show that the Veteran was put on permanent profile for the left hand in 1967.  In order to afford the Veteran every benefit of the doubt in this matter, the Board finds that an additional attempt should be made to locate and obtain any hospital records for the Veteran from the Fitzsimmons Army Hospital dated in 1967.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Board notes that the Veteran was afforded a VA examination in June 2007 to address his left wrist and left hand disabilities.  The VA examiner, however, did not clearly address the Veteran's claimed left wrist degenerative joint disease and stated that he could not speculate as to the date of the Veteran's traumatic hand injury or any relationship to his military service.  Additionally, the Veteran has submitted service department records showing that he was put on permanent disqualification for heavy lifting and duties requiring full strength grip in the left hand, and he has provided lay testimony that should be considered by the VA examiner.  

In this regard, the Board emphasizes that the Veteran is competent to report injuries which occurred in service, and treatment for such injuries.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board finds that an updated VA examination is necessary to address the Veteran's left wrist degenerative joint disease, to address pertinent findings from the Veteran's service personnel records, and to address lay evidence and testimony presented by the Veteran, noting that the Veteran is competent to observe diagnoses and treatment rendered in service.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").




Residuals of a Left Hand Injury

In January 2007, the Veteran submitted a timely notice of disagreement to February 2006 denial of service connection for a left hand injury.  However, a statement of the case which addresses the issue of entitlement to service connection for residuals of a left hand injury has not been associated with the claims file.

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to an appropriate VA orthopedic examiner for an updated VA medical opinion.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, to include a copy of this remand, must be made available to the examiner for review.  The examiner should review the entire claims folder, to include service personnel records which indicate that the Veteran was put on permanent profile for his left (dominant) hand, and lay evidence and testimony presented by the Veteran.  The examiner should specifically address the Veteran's June 2011 hearing testimony regarding his injury.  The VA examiner should note that the Veteran is competent to report injuries and symptoms that he experienced in service.

The examiner should render an opinion, based on available evidence, as to whether it is at least as likely as not that the Veteran's current left wrist degenerative joint disease was incurred in service or is otherwise related to service.  If the examiner is unable to respond to this inquiry without a reexamination of the Veteran, he should be afforded one.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

3.  The RO/AMC should issue a statement of the case addressing the issue of entitlement to residuals of a left hand injury.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


